UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06040 Nuveen Municipal Market Opportunity Fund, Inc. (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:10/31 Date of reporting period:1/31/16 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments Nuveen Municipal Market Opportunity Fund, Inc. (NMO) January 31, 2016 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 149.1% (100.0% of Total Investments) MUNICIPAL BONDS – 148.8% (98.8% of Total Investments) Alaska – 2.2% (1.5% of Total Investments) Northern Tobacco Securitization Corporation, Alaska, Tobacco Settlement Asset-Backed Bonds, Series 2006A: $ 5,000 5.000%, 6/01/32 4/16 at 100.00 B $ 4,578,950 5.000%, 6/01/46 4/16 at 100.00 B Total Alaska Arizona – 0.5% (0.3% of Total Investments) Phoenix Civic Improvement Corporation, Arizona, Airport Revenue Bonds, Junior Lien Series 7/20 at 100.00 A+ 2010A, 5.000%, 7/01/40 California – 22.3% (15.0% of Total Investments) Antelope Valley Joint Union High School District, Los Angeles and Kern Counties, California, No Opt. Call A1 General Obligation Bonds, Series 2004B, 0.000%, 8/01/29 – NPFG Insured Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Series 2009F-1: 5.125%, 4/01/39 (Pre-refunded 4/01/19) 4/19 at 100.00 AA (4) 5.625%, 4/01/44 (Pre-refunded 4/01/19) 4/19 at 100.00 AA (4) Beverly Hills Unified School District, Los Angeles County, California, General Obligation No Opt. Call Aaa Bonds, Series 2009, 0.000%, 8/01/33 California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Los 12/18 at 100.00 B Angeles County Securitization Corporation, Series 2006A, 5.600%, 6/01/36 California Department of Water Resources, Central Valley Project Water System Revenue Bonds, 12/18 at 100.00 AA+ (4) Series 2009-AF, 5.000%, 12/01/29 (Pre-refunded 12/01/18) California Department of Water Resources, Central Valley Project Water System Revenue Bonds, 12/18 at 100.00 AAA Series 2009-AF, 5.000%, 12/01/29 California Educational Facilities Authority, Revenue Refunding Bonds, Loyola Marymount No Opt. Call A2 University, Series 2001A, 0.000%, 10/01/39 – NPFG Insured California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series 11/23 at 100.00 A+ 2013I, 5.000%, 11/01/38 California State, General Obligation Bonds, Various Purpose Refunding Series 2012, No Opt. Call AA– 5.000%, 9/01/16 California State, General Obligation Bonds, Various Purpose Series 2010: 5.250%, 3/01/30 3/20 at 100.00 AA– 5.250%, 11/01/40 11/20 at 100.00 AA– California State, Various Purpose General Obligation Bonds, Series 2005, 4.750%, 3/01/35 3/16 at 100.00 AA– (4) (Pre-refunded 3/01/16) – NPFG Insured (UB) California Statewide Communities Development Authority, Revenue Bonds, Cottage Health System 11/20 at 100.00 AA– Obligated Group, Series 2010, 5.250%, 11/01/30 California Statewide Community Development Authority, Revenue Bonds, Kaiser Permanente System, 3/16 at 100.00 A+ (4) Series 2006, 5.250%, 3/01/45 (Pre-refunded 3/01/16) California Statewide Community Development Authority, Revenue Bonds, St. Joseph Health System, 7/18 at 100.00 AA– Series 2007A, 5.750%, 7/01/47 – FGIC Insured Castaic Lake Water Agency, California, Certificates of Participation, Water System Improvement No Opt. Call AA Project, Series 1999, 0.000%, 8/01/29 – AMBAC Insured Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement No Opt. Call AA Asset-Backed Revenue Bonds, Series 2005A, 0.000%, 6/01/26 – AGM Insured Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1: 4.500%, 6/01/27 6/17 at 100.00 B+ 5.000%, 6/01/33 6/17 at 100.00 B 5.125%, 6/01/47 6/17 at 100.00 B Huntington Beach Union High School District, Orange County, California, General Obligation No Opt. Call Aa2 Bonds, Series 2007, 0.000%, 8/01/32 – FGIC Insured Lincoln Unified School District, Placer County, California, Community Facilities District 1, No Opt. Call N/R Special Tax Bonds, Series 2005, 0.000%, 9/01/26 – AMBAC Insured Los Angeles Department of Water and Power, California, Electric Plant Revenue Bonds, Second 4/16 at 100.00 N/R (4) Series 1993, 4.750%, 10/15/20 (ETM) Los Angeles Department of Water and Power, California, Electric Plant Revenue Bonds, Series 4/16 at 100.00 Aa3 (4) 1994, 5.375%, 2/15/34 (ETM) Los Angeles Unified School District, California, General Obligation Bonds, Series 2006G, 7/16 at 100.00 Aa2 (4) 5.000%, 7/01/26 (Pre-refunded 7/01/16) – AMBAC Insured Mount San Antonio Community College District, Los Angeles County, California, General 8/35 at 100.00 AA Obligation Bonds, Election of 2008, Series 2013A, 0.000%, 8/01/43 M-S-R Energy Authority, California, Gas Revenue Bonds, Citigroup Prepay Contracts, Series No Opt. Call A 2009B, 6.500%, 11/01/39 New Haven Unified School District, California, General Obligation Bonds, Refunding Series No Opt. Call AA 2009, 0.000%, 8/01/34 – AGC Insured Norwalk La Mirada Unified School District, Los Angeles County, California, General Obligation No Opt. Call AA Bonds, Election of 2002 Series 2005B, 0.000%, 8/01/29 Pajaro Valley Unified School District, Santa Cruz County, California, General Obligation No Opt. Call AA Bonds, Series 2005B, 0.000%, 8/01/29 – AGM Insured Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2010, 11/20 at 100.00 Ba1 6.000%, 11/01/30 Palomar Pomerado Health, California, General Obligation Bonds, Capital Appreciation, Election of 2004, Series 2007A: 0.000%, 8/01/24 – NPFG Insured No Opt. Call AA– 5.000%, 8/01/32 – NPFG Insured 8/17 at 100.00 AA– Rancho Mirage Joint Powers Financing Authority, California, Revenue Bonds, Eisenhower Medical 7/17 at 100.00 Baa2 Center, Refunding Series 2007A, 5.000%, 7/01/47 San Ysidro School District, San Diego County, California, General Obligation Bonds, 1997 No Opt. Call AA Election Series 2012G, 0.000%, 8/01/39 – AGM Insured San Ysidro School District, San Diego County, California, General Obligation Bonds, Refunding No Opt. Call AA Series 2015, 0.000%, 8/01/47 Sanger Unified School District, Fresno County, California, General Obligation Bonds, Series 8/16 at 102.00 AA (4) 2006A, 5.000%, 8/01/27 (Pre-refunded 8/01/16) – AGM Insured Total California Colorado – 8.9% (6.0% of Total Investments) Arkansas River Power Authority, Colorado, Power Revenue Bonds, Series 2006, 5.250%, 10/01/40 – 10/16 at 100.00 BBB– SYNCORA GTY Insured Colorado Health Facilities Authority, Colorado, Revenue Bonds, Sisters of Charity of 1/20 at 100.00 AA– Leavenworth Health Services Corporation, Series 2010A, 5.000%, 1/01/40 Colorado Health Facilities Authority, Colorado, Revenue Bonds, Yampa Valley Medical Center, 9/17 at 100.00 BBB+ Series 2007, 5.125%, 9/15/29 E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 2000B: 0.000%, 9/01/22 – NPFG Insured No Opt. Call AA– 0.000%, 9/01/30 – NPFG Insured No Opt. Call AA– 0.000%, 9/01/33 – NPFG Insured No Opt. Call AA– E-470 Public Highway Authority, Colorado, Toll Revenue Bonds, Series 2004B: 0.000%, 9/01/27 – NPFG Insured 9/20 at 67.94 AA– 0.000%, 9/01/31 – NPFG Insured 9/20 at 53.77 AA– 0.000%, 9/01/32 – NPFG Insured 9/20 at 50.83 AA– 0.000%, 3/01/36 – NPFG Insured 9/20 at 41.72 AA– Regional Transportation District, Colorado, Denver Transit Partners Eagle P3 Project Private 7/20 at 100.00 A– Activity Bonds, Series 2010, 6.500%, 1/15/30 Total Colorado Connecticut – 0.6% (0.4% of Total Investments) Connecticut Health and Educational Facilities Authority, Revenue Bonds, Yale University, 7/16 at 100.00 AAA Series 2007Z-1, 5.000%, 7/01/42 District of Columbia – 1.4% (0.9% of Total Investments) Washington Convention Center Authority, District of Columbia, Dedicated Tax Revenue Bonds, 10/16 at 100.00 A1 Senior Lien Refunding Series 2007A, 4.500%, 10/01/30 – AMBAC Insured Florida – 5.8% (3.9% of Total Investments) Alachua County Health Facilities Authority, Florida, Revenue Bonds, Shands Teaching Hospital No Opt. Call AA– and Clinics Inc., Series 1996A, 6.250%, 12/01/16 – NPFG Insured Brevard County School Board, Florida, Certificates of Participation, Series 2007C, 5.000%, 7/17 at 100.00 Aa3 (4) 7/01/21 (Pre-refunded 7/01/17) – AMBAC Insured Citizens Property Insurance Corporation, Florida, High-Risk Account Senior Secured Bonds No Opt. Call A+ Series 2010A-1, 5.000%, 6/01/16 Florida Housing Finance Corporation, Homeowner Mortgage Revenue Bonds, Series 2008, Trust 1/17 at 100.00 Aaa 1191, 8.873%, 1/01/27 (Alternative Minimum Tax) (IF) Hillsborough County Aviation Authority, Florida, Revenue Bonds, Tampa International Airport, 10/24 at 100.00 A+ Subordinate Lien Series 2015B, 5.000%, 10/01/44 Miami Beach Redevelopment Agency, Florida, Tax Increment Revenue Bonds, City Center/Historic 2/24 at 100.00 AA Convention Village, Series 2015A, 5.000%, 2/01/40 – AGM Insured Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Refunding 10/24 at 100.00 A Series 2014B, 5.000%, 10/01/37 Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 10/20 at 100.00 A 2010A-1, 5.375%, 10/01/41 Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 2010B, 10/20 at 100.00 A 5.000%, 10/01/26 Orange County, Florida, Tourist Development Tax Revenue Bonds, Refunding Series 2007, 4.750%, No Opt. Call AA 10/01/29 – FGIC Insured Orlando, Florida, Tourist Development Tax Revenue Bonds, Senior Lien 6th Cent Contract 11/17 at 100.00 AA Payments, Series 2008A, 5.250%, 11/01/23 – AGC Insured South Miami Health Facilities Authority, Florida, Hospital Revenue, Baptist Health System 8/17 at 100.00 AA Obligation Group, Refunding Series 2007, 5.000%, 8/15/37 Total Florida Georgia – 1.9% (1.3% of Total Investments) Atlanta, Georgia, Water and Wastewater Revenue Bonds, Refunding Series 2015, 5.000%, 11/01/35 5/25 at 100.00 AA– Gainesville and Hall County Hospital Authority, Georgia, Revenue Anticipation Certificates, 2/41 at 100.00 AA– Northeast Georgia Health Services Inc., Series 2010B, 5.250%, 2/15/45 Total Georgia Guam – 0.0% (0.0% of Total Investments) Guam International Airport Authority, Revenue Bonds, Series 2013C, 6.375%, 10/01/43 10/23 at 100.00 BBB (Alternative Minimum Tax) Illinois – 16.2% (10.9% of Total Investments) Bolingbrook, Illinois, General Obligation Refunding Bonds, Series 2002B, 0.000%, 1/01/32 – No Opt. Call AA– FGIC Insured Chicago Board of Education, Illinois, General Obligation Bonds, Dedicated Revenues Series 12/21 at 100.00 B+ 2011A, 5.000%, 12/01/41 Chicago Board of Education, Illinois, Unlimited Tax General Obligation Bonds, Dedicated Tax Revenues, Series 1999A: 0.000%, 12/01/20 – FGIC Insured No Opt. Call AA– 5.500%, 12/01/26 – FGIC Insured No Opt. Call AA– Chicago, Illinois, General Airport Revenue Bonds, O’Hare International Airport, Senior Lien 1/23 at 100.00 A Refunding Series 2013B, 5.000%, 1/01/26 Chicago, Illinois, General Obligation Bonds, Refunding Series 2005A, 5.000%, 1/01/17 – 4/16 at 100.00 AA AGM Insured Chicago, Illinois, General Obligation Bonds, Refunding Series 2005A, 5.000%, 1/01/17 2/16 at 100.00 AA (4) (Pre-refunded 2/20/16) – AGM Insured Chicago, Illinois, Motor Fuel Tax Revenue Bonds, Series 2008A, 5.000%, 1/01/38 – AGC Insured 1/18 at 100.00 AA Cook County, Illinois, General Obligation Bonds, Refunding Series 2010A, 5.250%, 11/15/33 11/20 at 100.00 AA Illinois Finance Authority, Revenue Bonds, Edward Health Services Corporation, Series 2008A, 2/18 at 100.00 A 5.500%, 2/01/40 – AMBAC Insured Illinois Finance Authority, Revenue Bonds, Hospital Sisters Services Inc., Series 2007, No Opt. Call AA– 5.000%, 3/15/26 Illinois Finance Authority, Revenue Bonds, Memorial Health System, Series 2009, 5.500%, 4/01/34 4/19 at 100.00 AA– Illinois Finance Authority, Revenue Bonds, Northwestern Memorial HealthCare, Series 2013, No Opt. Call AA+ 4.000%, 8/15/33 Illinois Finance Authority, Revenue Bonds, OSF Healthcare System, Refunding Series 2010A, 5/20 at 100.00 A 6.000%, 5/15/39 Illinois Finance Authority, Revenue Bonds, OSF Healthcare System, Series 2007A, 5.750%, 11/17 at 100.00 A (4) 11/15/37 (Pre-refunded 11/15/17) Illinois Finance Authority, Revenue Bonds, Provena Health, Series 2009A, 7.750%, 8/15/34 8/19 at 100.00 BBB+ Illinois Finance Authority, Revenue Bonds, Resurrection Health Care System, Series 1999B, 5/18 at 100.00 AA 5.000%, 5/15/24 – AGM Insured Illinois Finance Authority, Revenue Bonds, Silver Cross Hospital and Medical Centers, 8/25 at 100.00 Baa1 Refunding Series 2015C, 5.000%, 8/15/44 Illinois Finance Authority, Revenue Refunding Bonds, Silver Cross Hospital and Medical 8/18 at 100.00 BBB+ Centers, Series 2008A, 5.500%, 8/15/30 Illinois Toll Highway Authority, Toll Highway Revenue Bonds, Senior Lien Series 2013A, 1/23 at 100.00 AA– 5.000%, 1/01/38 Metropolitan Pier and Exposition Authority, Illinois, McCormick Place Expansion Project Bonds, 12/25 at 100.00 BBB+ Series 2015A, 5.500%, 6/15/53 Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion 6/20 at 100.00 BBB+ Project, Refunding Series 2010B-2, 5.000%, 6/15/50 Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion Project, Series 2002A: 0.000%, 6/15/25 – NPFG Insured 6/22 at 101.00 AA– 0.000%, 6/15/30 – NPFG Insured No Opt. Call AA– 0.000%, 6/15/37 – NPFG Insured No Opt. Call AA– 0.000%, 12/15/38 – NPFG Insured No Opt. Call AA– Midlothian, Illinois, General Obligation Bonds, Series 2010A, 5.250%, 2/01/34 – AGM Insured 2/20 at 100.00 AA Regional Transportation Authority, Cook, DuPage, Kane, Lake, McHenry and Will Counties, No Opt. Call AA Illinois, General Obligation Bonds, Series 2000A, 6.500%, 7/01/30 – NPFG Insured Springfield, Illinois, Electric Revenue Bonds, Senior Lien Series 2007, 5.000%, 3/01/22 3/17 at 100.00 AA– (4) (Pre-refunded 3/01/17) – NPFG Insured Springfield, Illinois, Electric Revenue Bonds, Senior Lien Series 2015, 5.000%, 3/01/31 3/25 at 100.00 A Sterling, Whiteside County, Illinois, General Obligation Bonds, Recovery Zone Facility Series 5/20 at 100.00 AA 2010A, 5.250%, 5/01/31 – AGM Insured University of Illinois, Health Services Facilities System Revenue Bonds, Series 2013, 10/23 at 100.00 A 6.250%, 10/01/38 Will County Community Unit School District 201U, Crete-Monee, Illinois, General Obligation No Opt. Call AA– Bonds, Capital Appreciation Series 2004, 0.000%, 11/01/22 – NPFG Insured Total Illinois Indiana – 3.5% (2.3% of Total Investments) Indiana Finance Authority, Health System Revenue Bonds, Sisters of Saint Francis Health 11/19 at 100.00 AA Services, Inc. Obligated Group, Series 2009, 5.250%, 11/01/39 Indiana Finance Authority, Hospital Revenue Bonds, Community Health Network Project, Series 5/23 at 100.00 A 2012A, 4.000%, 5/01/35 Indiana Finance Authority, Hospital Revenue Bonds, Indiana University Health Obligation Group, 6/25 at 100.00 AA Refunding 2015A, 4.000%, 12/01/40 Indiana Finance Authority, Private Activity Bonds, Ohio River Bridges East End Crossing 7/23 at 100.00 BBB+ Project, Series 2013A, 5.000%, 7/01/48 (Alternative Minimum Tax) Indiana Finance Authority, Revenue Bonds, Trinity Health Care Group, Refunding Series 2009A, 12/19 at 100.00 AA 5.250%, 12/01/38 Indiana Finance Authority, Tax-Exempt Private Activity Revenue Bonds, I-69 Section 5 Project, 9/24 at 100.00 BBB Series 2014, 5.000%, 9/01/46 (Alternative Minimum Tax) Indiana Municipal Power Agency, Power Supply Revenue Bonds, Series 2007A, 5.000%, 1/01/42 1/17 at 100.00 AA– (4) (Pre-refunded 1/01/17) – NPFG Insured Total Indiana Iowa – 1.9% (1.3% of Total Investments) Iowa Finance Authority, Health Facility Revenue Bonds, Care Initiatives Project, Series 2006A, 7/16 at 100.00 BB+ 5.000%, 7/01/19 Iowa Finance Authority, Iowa, Midwestern Disaster Area Revenue Bonds, Iowa Fertilizer Company 12/18 at 100.00 BB– Project, Series 2013, 5.500%, 12/01/22 Iowa Tobacco Settlement Authority, Tobacco Asset-Backed Revenue Bonds, Series 2005B, 6/17 at 100.00 B+ 5.600%, 6/01/34 Total Iowa Kansas – 1.1% (0.7% of Total Investments) Kansas Development Finance Authority, Hospital Revenue Bonds, Adventist Health System/Sunbelt 5/22 at 100.00 Aa2 Obligated Group, Series 2012A, 5.000%, 11/15/28 Overland Park Development Corporation, Kansas, First Tier Revenue Bonds, Overland Park 1/17 at 100.00 BB+ Convention Center, Series 2007A, 5.125%, 1/01/22 – AMBAC Insured Salina, Kansas, Hospital Revenue Bonds, Salina Regional Medical Center, Series 2006, 4/16 at 100.00 A1 4.625%, 10/01/31 Wyandotte County-Kansas City Unified Government, Kansas, Sales Tax Special Obligation Capital No Opt. Call A– Appreciation Revenue Bonds Redevelopment Project Area B – Major Multi-Sport Athletic Complex Project, Subordinate Lien Series 2010B, 0.000%, 6/01/21 Total Kansas Kentucky – 0.2% (0.1% of Total Investments) Kentucky Economic Development Finance Authority, Louisville Arena Project Revenue Bonds, 6/18 at 100.00 AA Louisville Arena Authority, Inc., Series 2008-A1, 6.000%, 12/01/38 – AGC Insured Louisiana – 0.7% (0.5% of Total Investments) Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Series 2006A, 5.000%, 5/01/41 5/16 at 100.00 Aa2 (4) (Pre-refunded 5/01/16) – AGM Insured Maryland – 1.3% (0.9% of Total Investments) Maryland Community Development Administration, Department of Housing and Community 3/17 at 100.00 Aa2 Development, Residential Revenue Bonds, Series 2007D, 4.900%, 9/01/42 (Alternative Minimum Tax) Maryland Department of Transportation, County Transportation Revenue Bonds, Series 2002, No Opt. Call AAA 5.500%, 2/01/16 Montgomery County, Maryland, Revenue Bonds, Trinity Health Credit Group, Series 2015, 6/25 at 100.00 AA 5.000%, 12/01/44 Total Maryland Massachusetts – 0.4% (0.2% of Total Investments) Massachusetts School Building Authority, Dedicated Sales Tax Revenue Bonds, Senior Series 5/23 at 100.00 AA+ 2013A, 5.000%, 5/15/43 Michigan – 7.8% (5.2% of Total Investments) Detroit, Michigan, Distributable State Aid General Obligation Bonds, Limited Tax Series 2010, 11/20 at 100.00 AA 4.500%, 11/01/23 Detroit, Michigan, Senior Lien Sewerage Disposal System Revenue Bonds, Series 2001B, 5.500%, No Opt. Call AA– 7/01/29 – FGIC Insured Detroit, Michigan, Water Supply System Senior Lien Revenue Refunding Bonds, Series 2006D: 5.000%, 7/01/32 – AGM Insured 7/16 at 100.00 AA 4.625%, 7/01/32 – AGM Insured 7/16 at 100.00 AA Michigan Finance Authority, Local Government Loan Program Revenue Bonds, Detroit Water & 7/22 at 100.00 A– Sewerage Department Water Supply System Local Project, Series 2014C-1, 5.000%, 7/01/44 Michigan Finance Authority, Revenue Bonds, Trinity Health Credit Group, Refunding Series 2015, 6/22 at 100.00 AA 5.000%, 12/01/31 Michigan State Building Authority, Revenue Refunding Bonds, Facilities Program, Refunding 10/25 at 100.00 Aa2 Series 2015-I, 5.000%, 4/15/31 Michigan State Hospital Finance Authority, Hospital Revenue Bonds, Henry Ford Health System, 11/19 at 100.00 A– Refunding Series 2009, 5.750%, 11/15/39 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Revenue Bonds, 6/18 at 100.00 BB– Series 2008A, 6.875%, 6/01/42 Oakland University, Michigan, General Revenue Bonds, Series 2012, 5.000%, 3/01/42 No Opt. Call A1 Royal Oak Hospital Finance Authority, Michigan, Hospital Revenue Bonds, William Beaumont 9/18 at 100.00 Aaa Hospital, Refunding Series 2009V, 8.250%, 9/01/39 (Pre-refunded 9/01/18) Wayne County Airport Authority, Michigan, Revenue Bonds, Detroit Metropolitan Wayne County 12/25 at 100.00 A Airport, Series 2015D, 5.000%, 12/01/45 Total Michigan Minnesota – 0.5% (0.3% of Total Investments) Minnesota State, General Fund Appropriation Refunding Bonds, Series 2012B, 4.000%, 3/01/16 No Opt. Call AA Mississippi – 0.6% (0.4% of Total Investments) Mississippi Business Finance Corporation, Pollution Control Revenue Refunding Bonds, System 4/16 at 100.00 BBB Energy Resources Inc. Project, Series 1998, 5.875%, 4/01/22 Missouri – 3.0% (2.0% of Total Investments) Kansas City Municipal Assistance Corporation, Missouri, Leasehold Revenue Bonds, Series 2004B-1: 0.000%, 4/15/27 – AMBAC Insured No Opt. Call AA– 0.000%, 4/15/31 – AMBAC Insured No Opt. Call AA– Missouri Health and Educational Facilities Authority, Health Facilities Revenue Bonds, 11/23 at 100.00 A2 CoxHealth, Series 2013A, 5.000%, 11/15/48 Saint Louis, Missouri, Parking Revenue Bonds, Series 2006A, 5.000%, 12/15/31 – NPFG Insured 12/16 at 100.00 AA– Saint Louis, Missouri, Parking Revenue Bonds, Series 2006A, 5.000%, 12/15/31 12/16 at 100.00 AA– (4) (Pre-refunded12/15/16) Total Missouri Nebraska – 2.3% (1.5% of Total Investments) Central Plains Energy Project, Nebraska, Gas Project 3 Revenue Bonds, Series 2012, 9/22 at 100.00 A 5.000%, 9/01/42 Douglas County Hospital Authority 3, Nebraska, Health Facilities Revenue Bonds, Nebraska 11/25 at 100.00 A– Methodist Health System, Refunding Series 2015, 5.000%, 11/01/48 Omaha Convention Hotel Corporation, Nebraska, Convention Center Revenue Bonds, Series 2007, 2/17 at 100.00 A2 5.000%, 2/01/35 – AMBAC Insured Total Nebraska Nevada – 6.7% (4.5% of Total Investments) Clark County Water Reclamation District, Nevada, General Obligation Water Bonds, Series 2009A, No Opt. Call AAA 5.250%, 7/01/38 Clark County, Nevada, Airport Revenue Bonds, Subordinate Lien Series 2010B, 5.750%, 7/01/42 1/20 at 100.00 A+ Clark County, Nevada, Passenger Facility Charge Revenue Bonds, Las Vegas-McCarran 1/20 at 100.00 A+ International Airport, Series 2010A, 5.250%, 7/01/42 Las Vegas Valley Water District, Nevada, General Obligation Bonds, Refunding Series 2015: 5.000%, 6/01/32 12/24 at 100.00 AA+ 5.000%, 6/01/39 12/24 at 100.00 AA+ Reno, Nevada, Capital Improvement Revenue Bonds, Series 2005B, 0.000%, 6/01/37 – FGIC Insured 6/24 at 49.90 AA– Reno, Nevada, Health Facility Revenue Bonds, Catholic Healthcare West, Trust 2634, 19.132%, 7/17 at 100.00 AA+ 7/01/31 – BHAC Insured (IF) (5) Total Nevada New Hampshire – 0.5% (0.3% of Total Investments) New Hampshire Business Finance Authority, Revenue Bonds, Elliot Hospital Obligated Group 10/19 at 100.00 Baa1 Issue, Series 2009A, 6.125%, 10/01/39 New Jersey – 6.1% (4.1% of Total Investments) New Jersey Economic Development Authority, Private Activity Bonds, The Goethals Bridge 1/24 at 100.00 AA Replacement Project, Series 2013, 5.125%, 7/01/42 – AGM Insured (Alternative Minimum Tax) New Jersey Economic Development Authority, Revenue Bonds, Motor Vehicle Surcharge, Series 4/16 at 100.00 AA– 2004A, 5.250%, 7/01/33 – NPFG Insured New Jersey Economic Development Authority, School Facilities Construction Financing Program 3/21 at 100.00 A– Bonds, Refunding Series 2011GG, 5.000%, 9/01/22 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Barnabas Health 1/17 at 35.47 A– Care System, Refunding Series 2006B, 0.000%, 7/01/37 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Refunding Series No Opt. Call A– 2006C, 0.000%, 12/15/35 – AMBAC Insured New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2013AA, 6/23 at 100.00 A– 5.500%, 6/15/39 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2015AA, 6/25 at 100.00 A– 4.750%, 6/15/38 New Jersey Turnpike Authority, Revenue Bonds, Growth and Income Securities, Series 2004B, 1/17 at 100.00 A+ (4) 5.150%, 1/01/35 (Pre-refunded 1/01/17) – AMBAC Insured Rahway Valley Sewerage Authority, New Jersey, Sewer Revenue Bonds, Series 2005A, 0.000%, No Opt. Call Aa3 9/01/25 – NPFG Insured Rutgers State University, New Jersey, Revenue Bonds, Refunding Series 2013L, 5.000%, 5/01/43 5/23 at 100.00 Aa3 Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, 6/17 at 100.00 B– Series 2007-1A, 5.000%, 6/01/41 Total New Jersey New York – 6.9% (4.6% of Total Investments) Brooklyn Arena Local Development Corporation, New York, Payment in Lieu of Taxes Revenue No Opt. Call BBB– Bonds, Barclays Center Project, Series 2009, 0.000%, 7/15/45 Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Senior Fiscal 2012 Series 2/21 at 100.00 A 2011A, 5.250%, 2/15/47 Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006B, 6/16 at 100.00 A– (4) 5.000%, 12/01/35 (Pre-refunded 6/01/16) Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Refunding 11/22 at 100.00 AA– Series 2012F, 5.000%, 11/15/26 Monroe County Industrial Development Corporation, New York, FHA Insured Mortgage Revenue 2/21 at 100.00 AA Bonds, Unity Hospital of Rochester Project, Series 2010, 5.750%, 8/15/30 New York City Industrial Development Agency, New York, American Airlines-JFK International No Opt. Call N/R Airport Special Facility Revenue Bonds, Series 2005, 7.500%, 8/01/16 (Alternative Minimum Tax) 5 New York City, New York, General Obligation Bonds, Fiscal Series 1997H, 6.125%, 8/01/25 4/16 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal Series 2002G: 10 5.000%, 8/01/17 4/16 at 100.00 AA 80 5.750%, 8/01/18 4/16 at 100.00 AA New York Liberty Development Corporation, New York, Liberty Revenue Bonds, 3 World Trade 11/24 at 100.00 N/R Center Project, Class 1 Series 2014, 5.000%, 11/15/44 New York Liberty Development Corporation, New York, Liberty Revenue Bonds, 4 World Trade No Opt. Call A+ Center Project, Series 2011, 5.750%, 11/15/51 Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air 12/20 at 100.00 BBB Terminal LLC Project, Eighth Series 2010, 5.500%, 12/01/31 Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air 6/16 at 100.00 AA– Terminal LLC, Sixth Series 1997, 5.750%, 12/01/22 – NPFG Insured (Alternative Minimum Tax) Triborough Bridge and Tunnel Authority, New York, General Purpose Revenue Bonds, Refunding 5/25 at 100.00 AA– Series 2015A, 5.000%, 11/15/50 Total New York North Carolina – 0.9% (0.6% of Total Investments) North Carolina Medical Care Commission, Health System Revenue Bonds, Mission St. Joseph’s 10/17 at 100.00 AA– Health System, Series 2007, 4.500%, 10/01/31 (UB) North Carolina Turnpike Authority, Triangle Expressway System Revenue Bonds, Series 2009A, 1/19 at 100.00 AA 5.750%, 1/01/39 – AGC Insured Total North Carolina North Dakota – 0.3% (0.2% of Total Investments) Fargo, North Dakota, Health System Revenue Bonds, Sanford Health, Refunding Series 2011, 11/21 at 100.00 A+ 6.000%, 11/01/28 Ohio – 8.9% (6.0% of Total Investments) Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.375%, 6/01/24 6/17 at 100.00 B– 5.125%, 6/01/24 6/17 at 100.00 B– 5.875%, 6/01/30 6/17 at 100.00 B– 5.750%, 6/01/34 6/17 at 100.00 B– 6.000%, 6/01/42 6/17 at 100.00 B 6.500%, 6/01/47 6/17 at 100.00 B 5.875%, 6/01/47 6/17 at 100.00 B Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue 6/22 at 100.00 B– Bonds, Senior Lien, Series 2007A-3, 6.250%, 6/01/37 Butler County, Ohio, Hospital Facilities Revenue Bonds, UC Health, Series 2010, 11/20 at 100.00 A 5.250%, 11/01/29 Columbus City School District, Franklin County, Ohio, General Obligation Bonds, Refunding 12/16 at 100.00 AA+ Series 2006, 4.250%, 12/01/32 – AGM Insured Ohio Air Quality Development Authority, Ohio, Revenue Bonds, Ohio Valley Electric Corporation No Opt. Call BBB– Project, Series 2009E, 5.625%, 10/01/19 Ohio State, General Obligation Bonds, Higher Education, Series 2015C, 2.000%, 11/01/16 No Opt. Call Ohio State, Hospital Facility Revenue Bonds, Cleveland Clinic Health System Obligated Group, 1/19 at 100.00 Aa2 Refunding Series 2009A, 5.500%, 1/01/39 Ohio Turnpike Commission, Turnpike Revenue Bonds, Infrastructure Project, Junior Lien Series 2/23 at 100.00 A+ 2013A-1, 5.000%, 2/15/48 Total Ohio Oklahoma – 0.3% (0.2% of Total Investments) Oklahoma Development Finance Authority, Health System Revenue Bonds, Integris Baptist Medical 8/18 at 100.00 AA– (4) Center, Series 2008B, 5.250%, 8/15/38 (Pre-refunded 8/15/18) Pennsylvania – 6.1% (4.1% of Total Investments) Allegheny County Hospital Development Authority, Pennsylvania, Revenue Bonds, University of 8/19 at 100.00 Aa3 Pittsburgh Medical Center, Series 2009A, 5.625%, 8/15/39 Delaware County Industrial Development Authority, Pennsylvania, Resource Recovery Revenue 7/16 at 100.00 Ba1 Refunding Bonds, Series 1997A, 6.200%, 7/01/19 Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Subordinate Special Revenue 12/20 at 100.00 AA– Bonds, Series 2010A, 5.500%, 12/01/34 Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Turnpike Subordinate Special 12/22 at 100.00 AA– Revenue, Series 2013A, 5.000%, 12/01/36 Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Subordinate Series 2009C, 0.000%, 6/26 at 100.00 AA 6/01/33 – AGM Insured Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Health System 5/20 at 100.00 N/R (4) Revenue Bonds, Jefferson Health System, Series 2010B, 5.000%, 5/15/40 (Pre-refunded 5/15/20) Total Pennsylvania Puerto Rico – 0.7% (0.5% of Total Investments) Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2007VV, 5.250%, 7/01/24 – No Opt. Call AA– NPFG Insured Puerto Rico Housing Finance Authority, Capital Fund Program Revenue Bonds, Series 2003, 4/16 at 100.00 AA– 4.500%, 12/01/23 Total Puerto Rico Rhode Island – 0.4% (0.3% of Total Investments) Rhode Island, General Obligation Bonds, Consolidated Capital Development Loan, Refunding No Opt. Call AA Series 2006A, 5.000%, 8/01/17 – AGM Insured South Carolina – 1.3% (0.9% of Total Investments) South Carolina Public Service Authority, Santee Cooper Revenue Obligations, Refunding & 6/25 at 100.00 AA– Improvement Series 2015A, 5.000%, 12/01/55 South Carolina Public Service Authority, Santee Cooper Revenue Obligations, Series 2014A, 6/24 at 100.00 AA– 5.500%, 12/01/54 Total South Carolina South Dakota – 0.1% (0.1% of Total Investments) South Dakota Health and Educational Facilities Authority, Revenue Bonds, Sanford Health, 11/25 at 100.00 A+ Series 2015, 5.000%, 11/01/45 Tennessee – 0.3% (0.2% of Total Investments) Chattanooga Health, Educational and Housing Facility Board, Tennessee, Hospital Revenue Bonds, 1/23 at 100.00 A+ Catholic Health Initiatives, Series 2013A, 5.250%, 1/01/45 Texas – 14.2% (9.5% of Total Investments) Cedar Hill Independent School District, Dallas County, Texas, General Obligation Bonds, Series No Opt. Call AA– 2002, 0.000%, 8/15/32 – FGIC Insured Central Texas Regional Mobility Authority, Revenue Bonds, Senior Lien Series 2011, 1/21 at 100.00 BBB+ 5.750%, 1/01/31 Central Texas Regional Mobility Authority, Revenue Bonds, Senior Lien, Series 2015A, 7/25 at 100.00 BBB+ 5.000%, 1/01/40 Comal Independent School District, Comal, Bexar, Guadalupe, Hays, and Kendall Counties, Texas, No Opt. Call Aaa General Obligation Bonds, Series 2005A, 0.000%, 2/01/23 Dallas, Texas, General Obligation Bonds, Refunding & Improvement Series 2014, 5.000%, 2/15/16 No Opt. Call AA+ Ennis Independent School District, Ellis County, Texas, General Obligation Bonds, Series 2006: 0.000%, 8/15/30 (Pre-refunded 8/15/16) 8/16 at 49.21 Aaa 0.000%, 8/15/31 (Pre-refunded 8/15/16) 8/16 at 46.64 Aaa Grand Parkway Transportation Corporation, Texas, System Toll Revenue Bonds, Subordinate Lien 10/23 at 100.00 AA+ Series 2013B, 5.000%, 4/01/53 Harris County Cultural Education Facilities Finance Corporation, Texas, Revenue Bonds, Houston 6/25 at 100.00 AA Methodist Hospital System, Series 2015, 5.000%, 12/01/45 Harris County Hospital District, Texas, Revenue Bonds, Series 2007A, 5.250%, 2/15/42 – 2/17 at 100.00 AA+ NPFG Insured Harris County-Houston Sports Authority, Texas, Revenue Bonds, Capital Appreciation Refunding 11/31 at 35.81 AA Senior Lien Series 2014A, 0.000%, 11/15/52 – AGM Insured Houston, Texas, Airport System Revenue Bonds, Refunding Senior Lien Series 2009A, 7/18 at 100.00 AA– 5.500%, 7/01/39 Houston, Texas, First Lien Combined Utility System Revenue Bonds, Refunding Series 2011A, No Opt. Call AA 5.250%, 11/15/30 Houston, Texas, Hotel Occupancy Tax and Special Revenue Bonds, Convention and Entertainment No Opt. Call A2 Project, Series 2001B, 0.000%, 9/01/32 – AMBAC Insured Leander Independent School District, Williamson and Travis Counties, Texas, General Obligation 8/25 at 100.00 AAA Bonds, Refunding Series 2015A, 5.000%, 8/15/40 Marble Falls Independent School District, Burnet County, Texas, General Obligation Bonds, 8/16 at 100.00 Aaa Series 2007, 5.000%, 8/15/34 Marble Falls Independent School District, Burnet County, Texas, General Obligation Bonds, Series 2007: 5.000%, 8/15/34 (Pre-refunded 8/15/16) 8/16 at 100.00 Aaa 5.000%, 8/15/34 (Pre-refunded 8/15/16) 8/16 at 100.00 Aaa North Texas Tollway Authority, System Revenue Bonds, Refunding First Tier Capital Appreciation 1/25 at 100.00 A1 Series 2008I, 6.500%, 1/01/43 North Texas Tollway Authority, System Revenue Bonds, Refunding First Tier, Series 2008D, No Opt. Call AA 0.000%, 1/01/28 – AGC Insured North Texas Tollway Authority, System Revenue Bonds, Refunding First Tier, Series 2015B, 1/23 at 100.00 A1 5.000%, 1/01/40 North Texas Tollway Authority, System Revenue Bonds, Refunding Second Tier, Series 2015A, 1/25 at 100.00 A2 5.000%, 1/01/34 Tarrant County Cultural Education Facilities Finance Corporation, Texas Health Resources 2/17 at 100.00 AA Revenue Bonds, Tender Option Bond Trust 1760-3, 17.314%, 8/15/36 (IF) Tarrant County Cultural Education Facilities Finance Corporation, Texas, Hospital Revenue 8/20 at 100.00 AA– Bonds, Scott & White Healthcare Project, Series 2010, 5.500%, 8/15/45 Tarrant County Cultural Education Facilities Finance Corporation, Texas, Hospital Revenue 8/20 at 100.00 N/R (4) Bonds, Scott & White Healthcare Project, Series 2010, 5.500%, 8/15/45 (Pre-refunded 8/15/20) Texas Municipal Gas Acquisition and Supply Corporation III, Gas Supply Revenue Bonds, Series 2012: 5.000%, 12/15/28 No Opt. Call A3 5.000%, 12/15/32 No Opt. Call A3 Texas State, General Obligation Bonds, Transportation Commission Highway Improvement Series No Opt. Call AAA 2012A, 5.000%, 4/01/31 Texas Transportation Commission, Central Texas Turnpike System Revenue Bonds, First Tier 8/22 at 100.00 A– Refunding Series 2012A, 5.000%, 8/15/41 Texas Transportation Commission, Central Texas Turnpike System Revenue Bonds, Second Tier 8/24 at 100.00 BBB+ Refunding Series 2015C, 5.000%, 8/15/37 Wichita Falls Independent School District, Wichita County, Texas, General Obligation Bonds, 2/17 at 100.00 AAA Series 2007, 5.000%, 2/01/23 (Pre-refunded 2/01/17) Total Texas Utah – 0.9% (0.6% of Total Investments) Riverton, Utah, Hospital Revenue Bonds, IHC Health Services, Inc., Series 2009, 5.000%, 8/15/41 8/19 at 100.00 AA+ Utah Transit Authority, Sales Tax Revenue Bonds, Series 2007A, 0.000%, 6/15/25 – NPFG Insured No Opt. Call AA– West Valley City Municipal Building Authority, Salt Lake County, Utah, Lease Revenue Bonds, 8/16 at 100.00 AA– Series 2006A., 4.500%, 8/01/23 – FGIC Insured Total Utah Virginia – 4.4% (3.0% of Total Investments) Henrico County Economic Development Authority, Virginia, Revenue Bonds, Bon Secours Health No Opt. Call A2 System Obligated Group, Series 2013, 5.000%, 11/01/30 Metropolitan Washington Airports Authority, Virginia, Dulles Toll Road Second Senior Lien 10/26 at 100.00 AA Revenue Bonds, Series 2009C, 0.000%, 10/01/41 – AGC Insured Virginia Small Business Financing Authority, Senior Lien Revenue Bonds, Elizabeth River 7/22 at 100.00 BBB– Crossing, Opco LLC Project, Series 2012, 5.500%, 1/01/42 (Alternative Minimum Tax) Total Virginia Washington – 3.4% (2.3% of Total Investments) Cowlitz County, Washington, Special Sewerage Revenue Refunding Bonds, CSOB Wastewater No Opt. Call AA– Treatment Facilities, Series 2002, 5.500%, 11/01/16 – FGIC Insured Energy Northwest, Washington, Electric Revenue Bonds, Columbia Generating Station, Refunding 7/16 at 100.00 Aa1 (4) Series 2006A, 5.000%, 7/01/20 (Pre-refunded 7/01/16) King County Public Hospital District 1, Washington, Limited Tax General Obligation and No Opt. Call AA Refunding Bonds, Series 2008A, 5.000%, 12/01/37 – AGC Insured Washington State Health Care Facilities Authority, Revenue Bonds, MultiCare Health System, 8/18 at 100.00 AA (4) Series 2008A, 5.250%, 8/15/34 (Pre-refunded 8/15/18) – AGM Insured Washington State, Motor Vehicle Fuel Tax General Obligation Bonds, Series 2003C, 0.000%, No Opt. Call AA+ 6/01/28 – FGIC Insured Total Washington West Virginia – 0.5% (0.3% of Total Investments) West Virginia Hospital Finance Authority, Hospital Revenue Bonds, West Virginia United Health 6/23 at 100.00 A System Obligated Group, Refunding and Improvement Series 2013A, 5.375%, 6/01/38 Wisconsin – 2.2% (1.5% of Total Investments) Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Divine Savior 5/16 at 100.00 BBB– Healthcare, Series 2006, 4.750%, 5/01/25 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Marshfield Clinic, Series 2012B: 5.000%, 2/15/27 2/22 at 100.00 A– 5.000%, 2/15/28 2/22 at 100.00 A– Wisconsin State, General Fund Annual Appropriation Revenue Bonds, Refunding Series 2009A, 5/19 at 100.00 AA– 5.750%, 5/01/33 Total Wisconsin Wyoming – 0.6% (0.4% of Total Investments) Campbell County, Wyoming Solid Waste Facilities Revenue Bonds, Basin Electric Power 7/19 at 100.00 A1 Cooperative – Dry Fork Station Facilities, Series 2009A, 5.750%, 7/15/39 $ 1,122,845 Total Municipal Bonds (cost $961,938,793) Shares Description (1) Value COMMON STOCKS – 0.3% (0.2% of Total Investments) Airlines – 0.3% (0.2% of Total Investments) American Airlines Group Inc. (6) $ 2,089,435 Total Common Stocks (cost $1,552,724) Principal Amount (000) Description (1) Coupon Maturity Ratings (3) Value CORPORATE BONDS – 0.0% (0.0% of Total Investments) Transportation – 0.0% (0.0% of Total Investments) $ 669 Las Vegas Monorail Company, Senior Interest Bonds (7), (8) 5.500% 7/15/19 N/R $ 20,081 Las Vegas Monorail Company, Senior Interest Bonds (7), (8) 5.500% 7/15/55 N/R $ 847 Total Corporate Bonds ($75,979) Total Long-Term Investments (cost $963,567,496) Floating Rate Obligations – (2.9)% Variable Rate Demand Preferred Shares, at Liquidation Value – (48.9)% (9) Other Assets Less Liabilities – 2.7% Net Assets Applicable to Common Shares – 100% $ 717,287,668 Fair Value Measurements Fair value is defined as the price that the Fund would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risks associated with investing in those securities. The following is a summary of the Fund's fair value measurements as of January 31, 2016: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $ — $ — Common Stocks — — Corporate Bonds — — Total Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. As of January 31, 2016, the cost of investments was $940,938,186. Gross unrealized appreciation and gross unrealized depreciation of investments as of January 31, 2016, were as follows: Gross unrealized: Appreciation Depreciation Net unrealized appreciation (depreciation) of investments All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. On November 28, 2011, AMR Corp. (“AMR”), the parent company of American Airlines Group, Inc. (“AAL”) filed for federal bankruptcy protection. On December 9, 2013, AMR emerged from federal bankruptcy with the acceptance of its reorganization plan by the bankruptcy court. Under the settlement agreement established to meet AMR’s unsecured bond obligations, the bondholders, including the Fund, received a distribution of AAL preferred stock which was converted to AAL common stock over a 120-day period. Every 30 days, a quarter of the preferred stock was converted to AAL common stock based on the 5-day volume-weighted average price and the amount of preferred shares tendered during the optional preferred conversion period. Investment valued at fair value using methods determined in good faith by, or at the discretion of, the Board. For fair value measurement disclosure purposes, investment classified as Level 3. During January 2010, Las Vegas Monorail Company (“Las Vegas Monorail”) filed for federal bankruptcy protection. During March 2012, Las Vegas Monorail emerged from federal bankruptcy with the acceptance of a reorganization plan assigned by the Federal Bankruptcy Court. Under the reorganization plan, the Fund surrendered its Las Vegas Monorail Project Revenue Bonds, First Tier, Series 2000 and in turn received two senior interest corporate bonds: the first with an annual coupon rate of 5.500% maturing on July 15, 2019 and the second with an annual coupon rate of 3.000% (5.500% after December 31, 2015) maturing on July 15, 2055. The Fund’s custodian is not accruing income on the Fund’s records for either senior interest corporate bond. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments is 32.8%. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen Municipal Market Opportunity Fund, Inc. By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary Date:March 31, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) Date:March 31, 2016 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) Date:March 31,2016
